Citation Nr: 0605209	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  96-24 827	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for blood abnormalities arising from 
experimental radiation treatment for rectal cancer in July 
1979.

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for heart disease arising from experimental 
radiation treatment for rectal cancer in July 1979.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran had active military service from April 1954 to 
April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersbug, Florida.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1954 to April 1957.

2.  On February 16, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died in December 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received a faxed copy of a Social Security inquiry 
from St. Petersburg RO on February 16, 2006.  The inquiry 
report confirmed the veteran's date of death in December 
2005.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


